Case 3:20-cv-04466-VC Document 50-4 Filed 12/17/20 Page 1 of 3




                 EXHIBIT 3
       Case 3:20-cv-04466-VC Document 50-4 Filed 12/17/20 Page 2 of 3

                                                                                           .,ENE,PROTO
                                U.S. District Court
                     Southern District of California (San Diego)
              CIVIL DOCKET FOR CASE #: 3:20−cv−01332−BAS−BLM

Mostre Exhibits, LLC v. Sentinel Insurance Company, Limited    Date Filed: 07/14/2020
et al                                                          Jury Demand: Plaintiff
Assigned to: Judge Cynthia Bashant                             Nature of Suit: 110 Insurance
Referred to: Magistrate Judge Barbara Lynn Major               Jurisdiction: Diversity
Cause: 28:1332 Diversity Action

 Date Filed    #    Docket Text
 07/14/2020     1 NOTICE OF REMOVAL from Superior Court of CA, County of San Diego, case
                  number 37−2020−00015730− CU−IC−CTL. ( Filing fee $ 400 receipt number
                  ACASDC−14157770). Filed by Sentinel Insurance Company, Limited. (Attachments:
                  # 1 Civil Cover Sheet, # 2 Exhibit A − Complaint and Amendment to Complaint, # 3
                  Exhibit B − Summons, # 4 Exhibit C − Notice of Case Assignment, # 5 Exhibit D −
                  Proof of Service, Summons (Sentinel), # 6 Exhibit E − Proof of Service, Summons
                  (Hartford), # 7 Exhibit F − Proof of Service, Summons (Insurance Office of America,
                  # 8 Exhibit G − Request for Dismissal (Hartford), # 9 Exhibit H − Notice of Entry of
                  Dismissal (Hartford), # 10 Declaration of Ashwin J. Ram, # 11 Exhibit 1, # 12 Exhibit
                  2, # 13 Exhibit 3, # 14 Exhibit 4, # 15 Exhibit 5, # 16 Proof of Service)

                    The new case number is 3:20−cv−1332−BAS−BLM. Judge Cynthia Bashant and
                    Magistrate Judge Barbara Lynn Major are assigned to the case.(sjt) (Entered:
                    07/15/2020)
 07/15/2020     2 Corporate Disclosure Statement by Sentinel Insurance Company, Limited identifying
                  Corporate Parent The Hartford Financial Services Group, Inc. for Sentinel Insurance
                  Company, Limited. (Ayerh, Melanie) (jmo). (Entered: 07/15/2020)
 07/15/2020     3 NOTICE of Party With Financial Interest by Sentinel Insurance Company, Limited .
                  No Parties With Financial Interest. (Ayerh, Melanie) (jmo). (Entered: 07/15/2020)
 07/15/2020     4 Corporate Disclosure Statement by Mostre Exhibits, LLC. No Corporate
                  Parents/Interested Parties. (LiMandri, Charles) (jmo). (Entered: 07/15/2020)
 07/15/2020     5 DEMAND for Trial by Jury by Mostre Exhibits, LLC. (LiMandri, Charles) (jmo).
                  (Entered: 07/15/2020)
 07/21/2020     6 ANSWER to Complaint with Jury Demand , COUNTERCLAIM for Declaratory
                  Relief against Mostre Exhibits, LLC by Sentinel Insurance Company, Limited.
                  (Attachments: # 1 Exhibit A)(Ram, Ashwin)Attorney Ashwin J. Ram added to party
                  Sentinel Insurance Company, Limited(pty:dft) (jmo). (Entered: 07/21/2020)
 07/23/2020     7 NOTICE AND ORDER for Early Neutral Evaluation Conference and Case
                  Management Conference Via Video−conference. Video−conference Early Neutral
                  Evaluation set for 8/19/2020 at 01:30 PM before Magistrate Judge Barbara Lynn
                  Major. Case Management Conference set for 8/19/2020 01:30 PM before Magistrate
                  Judge Barbara Lynn Major. Joint Discovery Plan due 8/7/2020. Signed by Magistrate
                  Judge Barbara Lynn Major on 7/22/20.(jmo) (Entered: 07/23/2020)
 07/28/2020     8 ANSWER to Complaint with Jury Demand by Insurance Office of America, Inc..
                  (Attachments: # 1 Corporate Disclosure Statement)(Vance, Natalie)Attorney Natalie P.
                  Vance added to party Insurance Office of America, Inc.(pty:dft) (jmo). (Entered:
                  07/28/2020)
 07/28/2020     9 Plaintiff and Counter−Defendant Mostre Exhibits LLC's ANSWER to 6 Answer to
                  Complaint,, Counterclaim, by Mostre Exhibits, LLC.(LiMandri, Charles) (jmo).
                  (Entered: 07/28/2020)
 08/06/2020    10 Ex Parte MOTION to Continue ENE Conference and Joint Stipulation on Continuance
                  by Mostre Exhibits, LLC. (LiMandri, Charles)(jmo). (Entered: 08/06/2020)
      Case 3:20-cv-04466-VC Document 50-4 Filed 12/17/20 Page 3 of 3

08/07/2020   11 JOINT DISCOVERY PLAN by Mostre Exhibits, LLC (LiMandri, Charles) (jmo).
                (Entered: 08/07/2020)
08/07/2020   12 ORDER Granting Stipulated Ex Parte Application for Continuance of Early Neutral
                Evaluation Conference and Case Management Conference (ECF No. 10 ). Joint
                Discovery Plan due 9/4/2020. Video Early Neutral Evaluation and Case Management
                Conference set for 8/19/20 is continued to 9/16/2020 at 09:30 AM before Magistrate
                Judge Barbara Lynn Major. Signed by Magistrate Judge Barbara Lynn Major on
                8/7/20. (jmo) (Entered: 08/07/2020)
09/14/2020   13 Request to Appear Pro Hac Vice ( Filing fee received: $ 206 receipt number
                ACASDC−14499775.) (Application to be reviewed by Clerk.) (Gordon, Sarah)QC
                email sent re missing signature. (dsn). (Entered: 09/14/2020)
09/14/2020   14 Request to Appear Pro Hac Vice, No payment Submitted. (Application to be reviewed
                by Clerk.) (Gordon, Sarah) (dsn) (Entered: 09/14/2020)
09/16/2020   15 Minute Entry for proceedings held before Magistrate Judge Barbara Lynn Major: (Z)
                Early Neutral Evaluation Conference held on 9/16/2020. Case did not settle. (Z)Case
                Management Conference held on 9/16/2020. Order to follow. (Plaintiff Attorney
                Charles S. LiMandri, Milan L. Brandon). (Defendant Attorney Ashwin J. Ram, Natalie
                P. Vance). (no document attached) (bll) (Entered: 09/16/2020)
09/17/2020   16 SCHEDULING ORDER Regulating Discovery and Other Pre−Trial Proceedings. The
                parties must file a joint motion for a protective order, which includes theterms of their
                agreement for handling confidential documents and information, on or before 10/7/20.
                Any motion to join other parties, to amend the pleadings, or to file additional pleadings
                shall be filed by 11/16/20. All motions, other than motions to amend or join parties, or
                motions in limine, shall be filed on or before 9/10/21. Mandatory Settlement
                Conference set for 11/8/2021 at 09:30 AM before Magistrate Judge Barbara Lynn
                Major. Proposed Pretrial Order due by 12/27/2021. Final Pretrial Conference set for
                1/10/2022 at 11:00 AM before Judge Cynthia Bashant. Jury Trial set for 3/8/2022 at
                09:00 AM before Judge Cynthia Bashant. All motions in limine are due no later than
                1/24/22. Motion In Limine Responses due by 2/7/2022. Motion In Limine Hearing set
                for 2/28/2022 at 10:30 AM before Judge Cynthia Bashant.. Signed by Magistrate
                Judge Barbara Lynn Major on 9/17/20.(jmo) (Entered: 09/17/2020)
09/21/2020   17 ORDER Denying the Pro Hac Vice Application of Sarah Gordon, re 14 Request to
                Appear Pro Hac Vice. Signed by Judge Cynthia Bashant on 9/21/2020.(rmc) (Entered:
                09/21/2020)
09/22/2020   18 NOTICE of Scheduling Order by Mostre Exhibits, LLC re 16 Scheduling Order,,,,, Set
                Motion and R&R Deadlines/Hearings,,,, (LiMandri, Charles) (jmo). (Entered:
                09/22/2020)
10/07/2020   19 Joint MOTION for Protective Order by Insurance Office of America, Inc..
                (Attachments: # 1 Exhibit A)(Lytle, Douglas)Attorney Douglas W. Lytle added to
                party Insurance Office of America, Inc.(pty:dft) (jmo). (Entered: 10/07/2020)
10/08/2020   20 ORDER Granting Joint Motion for a Protective Order (ECF No. 19 ) Motion for
                Protective Order. Signed by Magistrate Judge Barbara Lynn Major on 10/7/20. (jmo)
                (Entered: 10/08/2020)
10/20/2020   21 NOTICE of Appearance by Jessica R. K. Dorman on behalf of Sentinel Insurance
                Company, Limited (Dorman, Jessica)Attorney Jessica R. K. Dorman added to party
                Sentinel Insurance Company, Limited(pty:dft) (jmo). (Entered: 10/20/2020)
10/20/2020   22 NOTICE of Appearance by Paul S White on behalf of Sentinel Insurance Company,
                Limited (White, Paul)Attorney Paul S White added to party Sentinel Insurance
                Company, Limited(pty:dft) (jmo). (Entered: 10/20/2020)
